                        UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF NORTH CAROLINA


     United States of America
                         Plaintiff(s)                                 EXHIBIT AND WITNESS LIST
                v.
 ALEXANDER HILLEL TREISMAN                                         Case Number: 1:20-cr-00208-UA-1
                        Defendant(s)

Presiding Judge                             Plaintiff's Attorney            Defendant's Attorney
Judge Webster                               Craig Principe, AUSA            Samuel Randall; Laura Cobb
Hearing Date:                               Court Reporter                  Courtroom Deputy
10/2/2020                                   Proceedings Recorded            Donita M. Kemp
                     DATE
PLF. NO. DEF. NO.   OFFERED     MARKED        ADMITTED               DESCRIPTION OF EXHIBITS AND WITNESSES
   X                10/2/2020                           Special Agent, Aaron Seres (witness)
   X                10/2/2020                           Task Force Officer, Addison Friedman (witness)
   1                            10/2/2020     10/2/2020 Slide Presentation
   2                            10/2/2020     10/2/2020 Thumb drive; Audio/Video clips related to Exhibit No.1




                                                                                                             Page 1 of 1

                    Case 1:20-cr-00208-UA Document 22 Filed 10/02/20 Page 1 of 1
